Mahoney, P. J.
(concurring). I concur with the majority’s holding that Special Term’s order should be reversed and the motions for summary judgment granted, solely on the ground that plaintiff cannot contend that he would not have entered his guilty plea if he had received proper advice from defendants, since such a claim constitutes an impermissible collateral attack upon the judgment of conviction. Plaintiff could have raised his claim of inadequate representation by way of a postconviction motion (CPL 440.10).